           Case 7:17-cv-04094-KMK Document 11 Filed 04/04/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH H. MASRI,

                                Plaintiff,

                         V.                                     No. 17-CV-4094 (KMK)

 ERIC OLE THORSEN; THORSEN LAW                                  ORDER OF SERVICE
 OFFICES; ZION SALL; and ESTHER R.
 MASRI,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, appearing prose, brings this action under 42 U.S.C. § 1985(3), alleging that the

defendants conspired against him to deprive him of his constitutional rights. By order dated June

20, 2017, the Court granted Plaintiff's request to proceed without prepayment of fees, that is, in

forma pauperis ("IFP"). (Dkt. No . 6.)

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123

(2d Cir. 2013); 28 U.S.C. § 1915(d) ("The officers of the court shall issue and serve all process

... in [IFP] cases."); Fed. R. Civ. P. 4(c)(3) (noting that the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal Rules of

Civil Procedure generally requires service of the summons and complaint to be completed within

90 days of the date the summons issues, and it is Plaintiff's responsibility to request, if necessary,

an extension of time for service. Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012).

       To allow Plaintiff to effect service on Defendants Eric Ole Thorsen, Thorsen Law

Offices, Zion Sall, and Esther Masri through the U.S . Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form ("USM-285
           Case 7:17-cv-04094-KMK Document 11 Filed 04/04/19 Page 2 of 3



form") for each of these defendants. The Clerk of Court is further instructed to issue a summons

and deliver to the Marshals Service all of the paperwork necessary for the Marshals Service to

effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Thorsen, Thorsen Law Offices, Sall, and Masri and deliver all documents necessary

to effect service to the U.S. Marshals Service.

SO ORDERED.

 Dated:       April J__, 2019
              White Plains, New York




                                                  2
     Case 7:17-cv-04094-KMK Document 11 Filed 04/04/19 Page 3 of 3



                DEFENDANTS AND SERVICE ADDRESSES


I.      Eric Ole Thorsen
        5 South Little Tor Road
        New City, NY 10956

2.      Thorsen Law Offices
        5 South Little Tor Road
        New City, NY 10956

3.      Zion Sall
        8 Lemberg Court, Unit 201
        Monroe, NY 10950

4.      Esther R. Masri
        19 Rovni Court, Unit 304
        Monroe, NY 10950
